James R. Cooper, Judge, dissenting. I respectfully dissent from the majority opinion. The real problem in this case is that the appellant has consistently refused to pay any monies through the registry of the court. He has been wrong to refuse to obey the court’s orders in that regard. However, it appears to me that he is being punished for refusing to make the payments in the proper manner, not because he has not made some of the payments required by the divorce decree. The chancellor’s entire statement at the close of the contempt hearing sheds light on the matter. He stated: I think it’s apparent to everybody here that the reason that Judge Mobley put in the decree, back in 1977, that the payments would be made into the registry of the Court is just to prevent our having to spend an entire afternoon hearing a contempt citation. We’ve been here since 1:00 o’clock, hearing all this stuff that Mr. Buckner has done for his family. Mr. Buckner was not ordered to make a down payment on a house or to buy the beauty salon or to do any of those other things. He was ordered to pay $100.50 per week for child support, and this he’s failed to do and he’s been in this Court before Judge Mobley, before Judge Stephens, and now before me, because of his failure to do so. I find he made up his mind, way back there, that he wasn’t going to do it. He didn’t ever intend to do it. He may not do it after today, but he’s going to jail because he didn’t do it. I find that he owes $13,869 in delinquent child support payments, but he has, for some reason known best to himself, elected not to obey the orders of this Court. Not my order; Judge Mobley’s order, back in 1977.1 think he spent some of the money that you all have proven this afternoon. I think he spent it in an effort to get Donna Gail Buckner to live with him again, which was his prerogative. God knows, I would have been happy if they’d gone back together. He spent that money on a house and those other things that he did for her, but that’s not child support, and that’s not what he was ordered to do. I find that he’s in contempt of court in the amount of $13,869 and I’m ordering him to jail until he has purged himself of his contempt. T.224 Also, at page 225 of the transcript, the chancellor stated: I’m denying any credits at all. I wouldn’t have had to listen to this if Mr. Buckner had done what he was ordered to do. I wouldn’t have had to spend an entire afternoon listening to all this stuff and viewing all these exhibits, about buying a house, about furniture that he made a down payment on and then eighty-five percent of it had to be repossessed by Kordsmeier Furniture Company. That was a big gift. That sure did help the children a lot. Those statements indicate to me that the chancellor did not intend to give the appellant credit for any monies contributed to his wife and children, even if he proved he had paid the monies, because he had consistently refused to pay through the registry of the court. In Bice v. Bice, 6 Ark. App. 208, 639 S.W.2d 534 (1982), the wife filed a petition seeking to hold her ex-husband in contempt for failure to pay child support as ordered by the court. The chancellor refused to hear her petition because she had accepted payments directly from her ex-husband. We reversed, stating that: The trial court is directed to allow appellant [wife] to prove the amount of unpaid installments not barred by the statute of limitations by any relevant and competent evidence, and to allow appellee to prove any payments made outside the registry of the court by relevant and competent evidence. In the case at bar the appellant has been cited for contempt on several occasions. He has flagrantly disobeyed the court’s order to pay child support through the registry of the court. Such conduct likely constitutes contempt of court, but has little to do with whether he is entitled to credit for payments made outside the registry of the court. It is worth noting that the chancery clerk executed a statement which shows that the appellee signed the child support registry on November 11,1981, showing that some $4,800 had been paid to her at home, and the clerk’s statement indicates that such payment brought the child support current. This tends to support, at least in my view, the appellant’s claim that some of the monies paid after 1981 were accepted by the appellee as child support. I have no quarrel with the majority’s premise that the chancellor could find, on conflicting evidence, that payments made outside the registry of the court were not child support. What I think happened in this case is that the chancellor, understandably irritated with the appellant, refused to weigh the evidence properly. Instead, I think that the court decided that the appellant was not entitled to credit, regardless of the proof, because his payments were not made through the registry of the court. I would remand for a new hearing, and would instruct the chancellor to proceed in this case as the chancellor was instructed to do in Bice, supra.